          Case 1:19-mj-00529-KJM Document 1 Filed 06/12/19 Page 1 of 16                                              PageID #: 1
 AO 106 (Rev. 04/ 10) Application for a Search Warrant (USAO COCA Rev. OinO I3)
                                                                                                                      Fi[ED IN IHE

                                       UNITED STATES DISTRICT COURTUNIT~~s;r~;rg~gi~~l~;,?uRT
ORIGHJAL                                                               for the
                                                                                                                     JUN 12 2019
                                                                 District of Hawaii
                                                                                                             at f o'clock and ·£., J min. It- M
                                                                                                                0
                                                                                                               -SUE BEITIA, CLERK~\-
               In the Matter of the Search of                             )
           (Briefly describe the property to be searched                  )
            or identify the person by name and address)                   )           Case No. Mag. No. 19-00529-KJM
         A S ilver in Colo r, "Apple" I-pho ne, currently                 )
           locate d at 9 1-1300 Enterpris e Ave nue                       )
                       Ka polei, HI 96707                                 )

                                             APPLICATION FOR A SEARCH WARRANT
         I, a federal law enforcement officer or an attorney for the government, req uest a search warrant and state under
 penalty of perj ury that I have reason to bel ieve that on the following person or property (identify the person or describe the
 properly lo be searched and give its location):
         See Attachment A

 located in the                                    District of   ~~~~~~~~~~~-
                                                                              Hawaii               , there is now concealed (identify the
 person or describe the property to be seized):

         See Attachment B

           T he bas is fo r the search under Fed. R. Crim . P. 4 1(c) is (check one or more):
                  i"1f evide nce of a crim e;
                  i"1f contraband, fruits of crime, or o ther items illegally possessed;
                  ref property designed fo r use, intended fo r use, or used in committi ng a crime;
                  0 a person to be arrested or a person who is un lawfu lly restra ined.
           The search is related to a violatio n of:
             Code Section                                                              Offense Description
         18 U.S.C. § 2113(a)                                                           Bank Robbery


           T he applicatio n is based on these facts:
          See a ttached Affidavit

            ii Continued on the attached sheet.
            0 De layed notice of _ _ days (give exact end ing date if mo re than 30 days:                     ~           ) is requested
                under 18 U.S.C. § 3 103a, the bas is of which is set forth on the attached sheey



                                                                                  7~., ., ,;•""""
 Sworn to before me and s igned in my presence.


 Date:         u/JZ-JtL
 City and s tate: Honolulu, Hawa ii
 Case 1:19-mj-00529-KJM Document 1 Filed 06/12/19 Page 2 of 16                       PageID #: 2




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF HAWAll

 IN THE MATTER OF THE SEARCH OF A                  MAG NO. 19-00529-KJM
 SILVER IN COLOR, "APPLE" !PHONE,
 CURRENTLY LOCATED AT 91-1300                      AFFIDAVIT IN SUPPORT OF AN
 ENTERPRISE AVENUE, KAPOLEI,                       APPLICATION UNDER RULE 41
 HAWAii 96707                                      FOR A WARRANT TO SEARCH
                                                   AND SEIZE

                            AFFIDAVIT IN SUPPORT OF
                     AN APPLICATION FOR A SEARCH WARRANT

       I, Danielle DeSanctis, a Special Agent ("SA") with the United States Federal Bureau of

Investigation ("FBI"), being first duly sworn, hereby depose and state as follows:

                      INTRODUCTION AND AGENT BACKGROUND

       1.      I make this affidavit in support of an application under Rule 41 of the Federal

Rules of Criminal Procedure for a search warrant authorizing the examination of property-an

electronic device-which is currently in law enforcement possession, and the extraction from

that property of electronically stored information described in Attachment B. Authorization for

the requested search and seizure is made based upon probable cause developed during an on-

going joint investigation with the FBI Violent Crime Task Force (VCTF), and the Honolulu

Police Department (HPD) in the arrest of Ellington R. KEAWE, aka "RAINBOW KEAWE"

(KEAWE) for bank robbery, in violation of Title 18, United States Code,§ 2113(a). This

investigation revealed KEAWE robbed the Bank of Hawaii- Waianae Branch, on May 10, 2019.


       2.      I have been a Special Agent with the FBI since June 2014. Prior to my current

assignment, I was a police officer for the City of Norfolk, Virginia, for six years, reaching the

rank of Detective. I am currently assigned to the Hawaii Violent Crime Task Force (VCTF) of

the FBI Honolulu Field Office where my duties include, but not limited to, investigating criminal
 Case 1:19-mj-00529-KJM Document 1 Filed 06/12/19 Page 3 of 16                         PageID #: 3




street gangs and crimes of violence. I am an investigative or law enforcement officer of the

United States within the meaning of Section 2510(7) of Title 18, United States Code and

empowered by law to conduct investigations of and to make arrests for offenses enumerated in

Section 2516 of Title 18, United States Code. Through my training and experience, I have

become familiar with the manner in which criminal offenders operate, and the efforts of those

involved in such activities.


          3.   During my tenure as a Police Officer and then with the FBI, I participated in

numerous investigations where I have (a) conducted physical and wire surveillance; (b) executed

search warrants for electronic devices; ( c) reviewed and analyzed numerous taped conversations

and records of criminals; (d) debriefed defendants, informants, and witnesses who had personal

knowledge regarding the online production and distribution of child pornography; (e) served as a

monitor in federal wiretap cases and overheard conversations of drug traffickers to identify

subjects and gather evidence; (f) conducted surveillance of individuals engaged in the sexual

exploitation of children, drug trafficking, and other violations of federal and state law; (g)

arrested offenders for the online production and distribution of child pornography; and (h)

arrested offenders for bank robbery.


          4.   The information contained in this affidavit is based on my personal knowledge

and my training, and experiences, information obtained from members of law enforcement

personnel, and other witnesses. This affidavit is intended to merely show there is sufficient

probable cause for the requested warrant and does not set forth all of my knowledge about this

matter.




                                                  2
 Case 1:19-mj-00529-KJM Document 1 Filed 06/12/19 Page 4 of 16                      PageID #: 4




                IDENTIFICATION OF THE DEVICE TO BE EXAMINED

       5.      The property to be searched is an Apple iPhone 6 Plus, silver in color, hereinafter

the "the Subject Device." The Subject Device is currently in the custody of the FBI Honolulu

Field Office, located at 91-1300 Enterprise Parkway, Kapolei, Hawaii 96707.


       6.      The applied-for warrant would authorize the forensic examination of the Device

for the purpose of identifying electronically stored data particularly described in Attachment B.


                                      PROBABLE CAUSE

       7.      On May 10, 2019, at approximately 1506 hours, the Honolulu Police Department

("HPD") patrol units were dispatched to a bank robbery at the Bank of Hawaii ("BOP"),

Waianae Branch, located at 86-120 Farrington Highway Waianae, Hawaii 96792. HPD arrived

on-scene at approximately 1508 hours, and learned the BOH had been robbed by a lone male

subject described below, and later positively identified as KEAWE. The investigation of the

bank robbery revealed the following information.

       8.      On May 10, 2019, S.B., was employed and working as a bank teller at the

aforementioned BOH, where she was assigned as "teller 3." At approximately 1453 hours,

KEAWE approached S.B.'s teller station dressed in a black, red and white jacket, with a hood

pulled down over his eyes, he was also carrying a black in color backpack. KEAWE stated

"gimme all your money, I'm robbing you." KEAWE repeated several times "I don't care if they

shoot me, give me your money." S.B. made eye contact with BOH manager, F.A., who

recognized something was wrong and walked over to S.B.

       9.      When F.A. arrived at teller station 3, S.B. informed F.A. that KEAWE "wants to

rob the bank." KEAWE looked at F .A. and again stated he was robbing the bank and for them to

                                                3
 Case 1:19-mj-00529-KJM Document 1 Filed 06/12/19 Page 5 of 16                      PageID #: 5




give him the money or he would "shoot." F.A. did not see a firearm but believed KEAWE

possessed one and became fearful for the safety of both her and S.B. F.A. advised S.B. to give

KEAWE money from S.B. 's teller drawer.

       10.     S.B. estimated $2,000, was provided to KEAWE, five (5) of which were "$10-

marked bills" (i.e., bait money). After collecting the money, KEAWE left the bank and fled on

foot in an unknown direction. F.A. locked the door "for our safety." S.B. later reported an

aggregate total of $2,146.99, was missing from her drawer.

       11.     F.A. described KEAWE as a Polynesian male, in his 60's, tan complexion, with a

short grey goatee, 5' 1O" and 160-170 pounds.

       12.     HPD conducted area checks to include the area of Pokai Bay, where interviews

were also conducted as described below. F.A. had provided HPD a still photograph of the

suspect, from the surveillance footage at BOH.

       13.     HPD interviewed L.A., who was shown a photograph of KEAWE, and

immediately responded "that's Rainbow KEAWE." L.A had "just seen" KEAWE walking from

Pokai Bay, toward "Middle Park."

       14.     HPD conducted checks of Middle Park and interviewed K.K., who was shown a

photograph of the surveillance footage. K.K. recognized the male in the photograph as

"Rainbow," however she did not know his true name or address, but thought he lived near a

bridge at "Sewers" Beach Park.

       15.     C.K. was interviewed and shown a photograph of surveillance footage. C.K.

stated the male was known to her as "Uncle Rainbow." C.K. provided his true name as Ellington

KEAWE, and stated he was her "hanai" Uncle. C.K. had last seen KEAWE two days ago, and



                                                 4
 Case 1:19-mj-00529-KJM Document 1 Filed 06/12/19 Page 6 of 16                      PageID #: 6




mentioned his facial features and goatee were the same as when she last saw him. C.K. stated

KEAWE had a daughter, A. LNU, and provided her address.

       16.     HPD went to the address given and asked if"A. LNU," lived there. The woman

who answered the door stated she was the mother of "A. LNU" and provided her own name as

M.N. M.N. was shown the photograph of the male in the BOH surveillance footage and M.N.

immediately stated "that's Ellington KEAWE, my ex-husband." M.N. stated she had seen

KEA WE approximately 1700 hours, wearing the same jacket with hood, as seen in the

photograph.

       17.     On May 14, 2019, HPD Detectives conducted a "sequential photo lineup" with six

photographs, housed separately in manila folder(s), with the S.B. S.B. positively identified the

photograph of ELLINGTON KEAWE, as the male who robbed the bank on May 10, 2019.

       18.     On May 14, 2019, KEAWE, was arrested by HPD for bank robbery. At the time

of arrest, KEAWE, appeared to be wearing the same black, red, and white colored jacket, and

carrying a black backpack, similar to that seen in the BOH surveillance footage.

       19.     The backpack is consistent with the backpack seen worn by KEA WE on the date

of the bank robbery as depicted by the surveillance video. In contrast to the backpack seized

from KEAWE, however, the backpack seen in the surveillance video, displayed what appeared to

be a white and green logo of unknown type or brand, attached to the lower, outer portion of the

backpack.

       20.     On May 15, 2019, HPD Detectives conducted a "sequential photo lineup" with six

photographs, housed separately in manila folder(s), with F.A. F.A. picked out a photograph of a

male-who was not KEAWE- as the male who robbed the bank on May 10, 2019.



                                                5
 Case 1:19-mj-00529-KJM Document 1 Filed 06/12/19 Page 7 of 16                          PageID #: 7




          21.    The BOH, located at 86-120 Farrington Highway Waianae, HI 96792, was, at the

time of the described bank robbery, insured by the Federal Deposit Insurance Corporation

(FDIC).

          22.    The backpack was turned over to the Federal Bureau of Investigation (FBI), on

May 15, 2019, by HPD, and is being maintained at the FBI Honolulu Field Office.

          23.    On May 17, 2019, a federal search warrant was issued in the United States

District Court for the District of Hawaii, and signed by United States Magistrate Judge Rom

Trader.

          24.    On May 20, 2019, the aforementioned search warrant was executed on a black in

color, "Under Armor" backpack (backpack), seized from KEAWE by HPD, on the date of his

arrest. A search of the backpack revealed a silver in color iPhone, housed in a pocket within the

backpack. Cell phones are known to house information such as who they belong to as well as

location data.

          25.    KEA WE, is known to be homeless, and it is known, through my training and

experience, that those without a house, tend to carry all of their belongings with them

everywhere they go, specifically, those items of value.

          26.    During the course of the bank robbery, the subject was not observed using a

cellular device. However, in my training and experience, I know the majority of the population

in the United States, is normally in possession of their cellular phone at all times. In fact, in

2018, the Cellular Telephone Industry Association (CTIA), a trade association representing the

wireless industry, estimated that 89% of the United States population "always have their cell

phones within arm's reach." Therefore, it is reasonable to believe that KEA WE was in

possession of the aforementioned cellular telephone at the time of the robbery.

                                                   6
 Case 1:19-mj-00529-KJM Document 1 Filed 06/12/19 Page 8 of 16                        PageID #: 8




       27.      In my training and experience, I am also aware that a cellular telephone, such as

the Subject Device, is constantly collecting data and communicating with the parent network

even when the user is not actively engaged in a voice call or text message conversation. For

instance, various applications downloaded on a cellular phone routine operate in the background

of the device and can collect information regarding the device's whereabouts, including Global

Positioning System (GPS) measurements. This information can assist law enforcement in

determining KEA WE's location at the time of the bank robbery.

                                      TECHNICAL TERMS

       28.      Based on my training and experience, I use the following technical terms to

convey the following meanings:

             a) Wireless telephone: A wireless telephone (or mobile telephone, or cellular

                telephone) is a handheld wireless device used for voice and data communication

                through radio signals. These telephones send signals through networks of

                transmitter/receivers, enabling communication with other wireless telephones or

                traditional "land line" telephones. A wireless telephone usually contains a "call

                log," which records the telephone number, date, and time of calls made to and

                from the phone. In addition to enabling voice communications, wireless

                telephones offer a broad range of capabilities. These capabilities include: storing

                names and phone numbers in electronic "address books;" sending, receiving, and

                storing text messages and e-mail; taking, sending, receiving, and storing still

                photographs and moving video; storing and playing back audio files; storing

                dates, appointments, and other information on personal calendars; and accessing

                and downloading information from the Internet. Wireless telephones may also

                                                  7
Case 1:19-mj-00529-KJM Document 1 Filed 06/12/19 Page 9 of 16                 PageID #: 9




          include global positioning system ("GPS") technology for determining the

          location of the device.

       b) GPS: A GPS navigation device uses the Global Positioning System to display its

          current location. It often contains records the locations where it has been. Some

          GPS navigation devices can give a user driving or walking directions to another

          location. These devices can contain records of the addresses or locations involved

          in such navigation. The Global Positioning System (generally abbreviated "GPS")

          consists of 24 NAVSTAR satellites orbiting the Earth. Each satellite contains an

          extremely accurate clock. Each satellite repeatedly transmits by radio a

          mathematical representation of the current time, combined with a special

          sequence of numbers. These signals are sent by radio, using specifications that are

          publicly available. A GPS antenna on Earth can receive those signals. When a

          GPS antenna receives signals from at least four satellites, a computer connected to

          that antenna can mathematically calculate the antenna's latitude, longitude, and

          sometimes altitude with a high level of precision.

       c) PDA: A personal digital assistant, or PDA, is a handheld electronic device used

          for storing data (such as names, addresses, appointments or notes) and utilizing

          computer programs. Some PDAs also function as wireless communication

          devices and are used to access the Internet and send and receive e-mail. PDAs

          usually include a memory card or other removable storage media for storing data

          and a keyboard and/or touch screen for entering data. Removable storage media

          include various types of flash memory cards or miniature hard drives. This

          removable storage media can store any digital data. Most PDAs run computer

                                           8
Case 1:19-mj-00529-KJM Document 1 Filed 06/12/19 Page 10 of 16                        PageID #: 10




                 software, giving them many of the same capabilities as personal computers. For

                 example, PDA users can work with word-processing documents, spreadsheets,

                and presentations. PDAs may also include global positioning system ("GPS")

                technology for determining the location of the device.

             d) IP Address: An Internet Protocol address (or simply "IP address") is a unique

                numeric address used by computers on the Internet. An IP address is a series of

                four numbers, each in a range of 0-255, separated by periods (e.g.,

                 121.56.97.178). Every computer attached to the Internet must be assigned an IP

                address so that Internet traffic sent from and direct to that computer may be

                directed properly from its source to its destination. Most Internet service

                providers control a range of IP addresses. Some computers have static - that is,

                long-term -IP addresses, while other computers have dynamic-that is, frequently

                changed-IP addresses.

             e) Internet: The Internet is a global network of computers and other electronic

                devices that communicate with each other. Due to the structure of the Internet,

                connections between devices on the Internet often cross state and international

                borders, even when the devices communicating with each other are in the same

                state.

       29.      Based on my training, experience, and research, and consultation with digital

forensic law enforcement agents, I know that the Subject Device has capabilities that allow it to

serve as a wireless telephone, a digital camera, a portable media player, GPS navigation device,

and PDA. In my training and experience, examining data stored on devices of this type can

uncover, among other things, evidence that reveals or suggests who possessed or used the device,

                                                  9
Case 1:19-mj-00529-KJM Document 1 Filed 06/12/19 Page 11 of 16                        PageID #: 11




the location of that user or users during specific timeframes, and media that has been created,

transmitted, or stored by that user or users.

                   ELECTRONIC STORAGE AND FORENSIC ANALYSIS

       30.      Based on my knowledge, training, and experience, and conferral with other law

enforcement agents who specialize in the examination of forensic evidence, I know that

electronic devices can store information, including information relating to text messages and

social media applications as well as metadata collected at the time photographs were taken with

the device, for long periods of time. Similarly, things that have been viewed via the Internet are

typically stored for some period of time on the device. This information can sometimes be

recovered with forensic tools.

       31.      Forensic evidence. As further described in Attachment B, this application seeks

permission to locate not only electronically stored information that might serve as direct

evidence of the crimes described on the warrant, but also forensic evidence that establishes how

the Subject Device was used, the purpose of its use, who used it, and when. There is probable

cause to believe that this forensic electronic evidence might be on the Subject Device because:

             a) Data on the storage medium can provide evidence of a file that was once on the

                storage medium but has since been deleted or edited, or of a deleted portion of a

                file (such as a paragraph that has been deleted from a word processing file).

             b) Forensic evidence on a device can also indicate who has used or controlled the

                device. This "user attribution" evidence is analogous to the search for "indicia of

                occupancy" while executing a search warrant at a residence.

             c) A person with appropriate familiarity with how an electronic device works may,

                after examining this forensic evidence in its proper context, be able to draw

                                                 10
Case 1:19-mj-00529-KJM Document 1 Filed 06/12/19 Page 12 of 16                    PageID #: 12




           conclusions about how electronic devices were used, the purpose of their use,

           who used them, and when.

        d) The process of identifying the exact electronically stored information on a storage

           medium that is necessary to draw an accurate conclusion is a dynamic process.

           Electronic evidence is not always data that can be merely reviewed by a review

           team and passed along to investigators. Whether data stored on a computer is

           evidence may depend on other information stored on the computer and the

           application of knowledge about how a computer behaves. Therefore, contextual

           information necessary to understand other evidence also falls within the scope of

           the warrant.

        e) Further, in finding evidence of how a device was used, the purpose of its use, who

           used it, and when, sometimes it is necessary to establish that a particular thing is

           not present on a storage medium.

        f) I know that when an individual uses an electronic device in the commission of an

           offense on the internet, the individual's electronic device will generally serve both

           as an instrumentality for committing the crime, and also as a storage medium for

           evidence of the crime. The electronic device is an instrumentality of the crime

           because it is used as a means of committing the criminal offense. The electronic

           device is also likely to be a storage medium for evidence of crime. From my

           training and experience, I believe that an electronic device used to commit a

           crime of this type may contain: data that is evidence of how the electronic device

           was used; data that was sent or received; and other records that indicate the nature

           of the offense.

                                             11
Case 1:19-mj-00529-KJM Document 1 Filed 06/12/19 Page 13 of 16                      PageID #: 13




       32.     Nature of examination. Based on the forego ing, and consistent with Rule

4l (e)(2)(B), the warrant I am applying for would permit the examination of the device consistent

with the wanant. The examination may require authorities to employ techniques, including but

not limited to computer-assisted scans of the entire medium, that might expose many parts of the

device to human inspection in order to determine whether it is evidence described by the wanant.

                             CONCLUSION OF THE AFFIANT

       33.     Therefore, based on my training and experience and the aforementioned facts, I

believe probable cause ex ists for a search wanant authorizing the search of the silver "Apple"

iPhone, further described in Attaclm1ent A, to seek the evidentiary items described in Attachment

B.




                                                  Special Agent
                                                  Federal Bureau of Investigation


                                              ~£µ'1~ J ~           '2019




                                                12
Case 1:19-mj-00529-KJM Document 1 Filed 06/12/19 Page 14 of 16                     PageID #: 14




                                      ATTACHMENT A


                                   Property to Be Searched


       The property to be searched is as follows:


       1.      One (1) silver in color "Apple" iPhone, recovered from the backpack and

               currently located at the Federal Bureau of Investigation Honolulu Field Office,

               located at 91-1300 Enterprise Street Kapolei, HI, 96707.


       This warrant authorizes the forensic examination of the Device for the purpose of

identifying the electronically stored information described in Attachment B.
Case 1:19-mj-00529-KJM Document 1 Filed 06/12/19 Page 15 of 16                        PageID #: 15




                                        ATTACHMENT B

                              Description of the Items to be Seized

        1.     All records on the subject device described in attachment A, that relate to

violation ofU.S.C. § 2113(a) and involve Ellington KEAWE, aka "Rainbow KEAWE," as

described below:

               a.      Any and all text messages sent or received, records of communications on

       any and all social media applications, and all photos sent or received via text messages or

       social media between May 1, 2019 and May 15, 2019 that tends to show the planning,

       execution, and/or after actions of the offense in question;

               b.      Any information regarding Ellington KEAWE, aka "Rainbow KEAWE' s"

       schedule or travel between May 1, 2019 and May 15, 2019;

               c.      Any and all location information and records, including but not limited to

       geolocation data, application data, cookies, metadata, and GPS data, and any and all

       records regarding Ellington KEAWE, aka "Rainbow KEAWE's," physical location from

       May 1, 2019-May 15, 2019.

       2.      Evidence or user attribution showing who used or owned the Subject Device at

the time the things described in this warrant were created, edited, or deleted, such as logs,

phonebooks, saved usernames and passwords, documents, and browsing history;

       This warrant authorizes a review of electronic storage media and electronically stored

information seized or copied pursuant to this warrant in order to locate evidence, fruits, and

instrumentalities described in this warrant. The review of this electronic data may be conducted

by any government personnel assisting in the investigation, who may include, in addition to law

enforcement officers and agents, attorneys for the government, attorney support staff, and
 Case 1:19-mj-00529-KJM Document 1 Filed 06/12/19 Page 16 of 16                      PageID #: 16



technical experts. Pursuant to this warrant, the FBI may deliver a complete copy of the seized or

copied electronic data to the custody and control of attorneys for the government and their

support staff for their independent review.




                                               2
